     Case 8:19-cv-01622-JPR Document 20 Filed 03/26/21 Page 1 of 21 Page ID #:912



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   ROSALINDA H.,1                   ) Case No. SACV 19-1622-JPR
                                      )
12                      Plaintiff,    )
                                      ) MEMORANDUM DECISION AND ORDER
13                v.                  ) REVERSING COMMISSIONER
                                      )
14   ANDREW SAUL, Commissioner        )
     of Social Security,              )
15                                    )
                        Defendant.    )
16                                    )
                                      )
17   I.   PROCEEDINGS
18        Plaintiff seeks review of the Commissioner’s final decision
19   denying her applications for Social Security disability income
20   benefits (“DIB”) and Supplemental Security Income (“SSI”).            The
21   parties consented to the jurisdiction of the undersigned under 28
22   U.S.C. § 636(c).    The matter is before the Court on the parties’
23   Joint Stipulation, filed May 12, 2020, which the Court has taken
24   under submission without oral argument.        For the reasons stated
25   below, the Commissioner’s decision is reversed and this action is
26
          1
27          Plaintiff’s name is partially redacted in line with
     Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
28   recommendation of the Committee on Court Administration and Case
     Management of the Judicial Conference of the United States.

                                          1
     Case 8:19-cv-01622-JPR Document 20 Filed 03/26/21 Page 2 of 21 Page ID #:913



 1   remanded for further proceedings.
 2   II.     BACKGROUND
 3           Plaintiff was born in 1972.       (Administrative Record (“AR”)
 4   344.)    She completed high school (AR 386) and last worked as a
 5   billing clerk (AR 116-17, 386, 393-94).
 6           Plaintiff applied for DIB and SSI on October 19 and 30,
 7   2015, respectively, alleging a disability onset date of August
 8   18, 2015, based on fibromyalgia, migraines, restless-leg
 9   syndrome, and sleep apnea.      (AR 344-50, 385-86.)      After her
10   applications and requests for reconsideration were denied (AR
11   225-40, 243-60, 265-69, 271-75), she requested a hearing before
12   an Administrative Law Judge (AR 276-77).         One was held on
13   February 13, 2018, at which Plaintiff, who was represented by
14   counsel, testified, as did a vocational expert.          (AR 112-34.)    In
15   a written decision issued May 31, 2018, the ALJ found her not
16   disabled.    (AR 97-110.)    She sought Appeals Council review
17   (see AR 340-43, 475-76), which was denied on July 10, 2019 (AR 1-
18   7).   This action followed.
19   III. STANDARD OF REVIEW
20           Under 42 U.S.C. § 405(g), a district court may review the
21   Commissioner’s decision to deny benefits.         The ALJ’s findings and
22   decision should be upheld if they are free of legal error and
23   supported by substantial evidence based on the record as a whole.
24   See Richardson v. Perales, 402 U.S. 389, 401 (1971); Parra v.
25   Astrue, 481 F.3d 742, 746 (9th Cir. 2007).          Substantial evidence
26   means such evidence as a reasonable person might accept as
27   adequate to support a conclusion.         Richardson, 402 U.S. at 401;
28   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007).            It


                                           2
     Case 8:19-cv-01622-JPR Document 20 Filed 03/26/21 Page 3 of 21 Page ID #:914



 1   is more than a scintilla but less than a preponderance.
 2   Lingenfelter, 504 F.3d at 1035 (citing Robbins v. Soc. Sec.
 3   Admin., 466 F.3d 880, 882 (9th Cir. 2006)).         “[W]hatever the
 4   meaning of ‘substantial’ in other contexts, the threshold for
 5   such evidentiary sufficiency is not high.”         Biestek v. Berryhill,
 6   139 S. Ct. 1148, 1154 (2019).       To determine whether substantial
 7   evidence supports a finding, the court “must review the
 8   administrative record as a whole, weighing both the evidence that
 9   supports and the evidence that detracts from the Commissioner’s
10   conclusion.”     Reddick v. Chater, 157 F.3d 715, 720 (9th Cir.
11   1998).     “If the evidence can reasonably support either affirming
12   or reversing,” the court “may not substitute its judgment” for
13   the Commissioner’s.     Id. at 720-21.
14   IV.   THE EVALUATION OF DISABILITY
15         People are “disabled” for purposes of receiving Social
16   Security benefits if they are unable to engage in any substantial
17   gainful activity owing to a physical or mental impairment that is
18   expected to result in death or has lasted, or is expected to
19   last, for a continuous period of at least 12 months.           42 U.S.C.
20   § 423(d)(1)(A); Drouin v. Sullivan, 966 F.2d 1255, 1257 (9th Cir.
21   1992).
22         A.     The Five-Step Evaluation Process
23         The ALJ follows a five-step evaluation process to assess
24   whether a claimant is disabled.       20 C.F.R. §§ 404.1520(a)(4),
25   416.920(a)(4); Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir.
26   1995) (as amended Apr. 9, 1996).         In the first step, the
27   Commissioner must determine whether the claimant is currently
28   engaged in substantial gainful activity; if so, the claimant is


                                          3
     Case 8:19-cv-01622-JPR Document 20 Filed 03/26/21 Page 4 of 21 Page ID #:915



 1   not disabled and the claim must be denied.            §§ 404.1520(a)(4)(i),
 2   416.920(a)(4)(i).
 3           If the claimant is not engaged in substantial gainful
 4   activity, the second step requires the Commissioner to determine
 5   whether the claimant has a “severe” impairment or combination of
 6   impairments significantly limiting her ability to do basic work
 7   activities; if not, the claimant is not disabled and her claim
 8   must be denied.       §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii) & (c).
 9           If the claimant has a “severe” impairment or combination of
10   impairments, the third step requires the Commissioner to
11   determine whether the impairment or combination of impairments
12   meets or equals an impairment in the Listing of Impairments set
13   forth at 20 C.F.R. part 404, subpart P, appendix 1; if so,
14   disability is conclusively presumed.            §§ 404.1520(a)(4)(iii),
15   416.920(a)(4)(iii) & (d).
16           If the claimant’s impairment or combination of impairments
17   does not meet or equal an impairment in the Listing, the fourth
18   step requires the Commissioner to determine whether the claimant
19   has sufficient residual functional capacity (“RFC”)2 to perform
20   her past work; if so, she is not disabled and the claim must be
21   denied.       §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).      The claimant
22   has the burden of proving she is unable to perform past relevant
23   work.       Drouin, 966 F.2d at 1257.       If the claimant meets that
24   burden, a prima facie case of disability is established.           Id.
25
             2
26          RFC is what a claimant can do despite existing exertional
     and nonexertional limitations. §§ 404.1545(a)(1), 416.945(a)(1);
27   see Cooper v. Sullivan, 880 F.2d 1152, 1155 n.5 (9th Cir. 1989).
     The Commissioner assesses the claimant’s RFC between steps three
28   and four. Laborin v. Berryhill, 867 F.3d 1151, 1153 (9th Cir.
     2017) (citing § 416.920(a)(4)).

                                             4
     Case 8:19-cv-01622-JPR Document 20 Filed 03/26/21 Page 5 of 21 Page ID #:916



 1          If that happens or if the claimant has no past relevant
 2   work, the Commissioner bears the burden of establishing that the
 3   claimant is not disabled because she can perform other
 4   substantial gainful work available in the national economy, the
 5   fifth and final step of the sequential analysis.
 6   §§ 404.1520(a)(4)(v), 416.920(a)(4)(v), 416.960(b).
 7          B.   The ALJ’s Application of the Five-Step Process
 8          At step one, the ALJ found that Plaintiff had not engaged in
 9   substantial gainful activity since August 18, 2015, the alleged
10   onset date; her date last insured was December 31, 2020.           (AR
11   99.)    At step two, he concluded that she had the severe
12   impairment of fibromyalgia.      (AR 100.)    At step three, he
13   determined that her impairment did not meet or equal a Listing.
14   (AR 102.)    At step four, he found an RFC allowing her to perform
15   a range of light work:
16          the claimant can lift and/or carry 20 pounds occasionally
17          and 10 pounds frequently; can stand and/or walk for six
18          hours out of an eight-hour workday; can sit for six hours
19          out of an eight-hour workday; cannot climb ladders, rope
20          or scaffolds; can occasionally climb ramps and stairs;
21          can occasionally stoop, kneel, crouch, and crawl; and can
22          frequently balance.
23   (Id.)    The ALJ concluded that Plaintiff could do her past
24   relevant work as a billing clerk as generally performed in the
25   national economy.     (AR 104-05.)    Thus, he found her not disabled.
26   (AR 105.)
27
28


                                          5
     Case 8:19-cv-01622-JPR Document 20 Filed 03/26/21 Page 6 of 21 Page ID #:917



 1   V.   DISCUSSION
 2        A.      The ALJ Did Not Properly Evaluate Plaintiff’s
 3                Subjective Symptom Testimony
 4        Plaintiff claims that the ALJ “failed to provide clear and
 5   convincing reasons to reject [her] subjective limitations.”             (J.
 6   Stip. at 4.)      As explained below, the ALJ erred, and remand is
 7   warranted.
 8                1.    Applicable law
 9        An ALJ’s assessment of a claimant’s allegations concerning
10   the severity of her symptoms is entitled to “great weight.”
11   Weetman v. Sullivan, 877 F.2d 20, 22 (9th Cir. 1989) (as amended)
12   (citation omitted); Nyman v. Heckler, 779 F.2d 528, 531 (9th Cir.
13   1985) (as amended Feb. 24, 1986).        “[T]he ALJ is not required to
14   believe every allegation of disabling pain, or else disability
15   benefits would be available for the asking, a result plainly
16   contrary to 42 U.S.C. § 423(d)(5)(A).”        Molina v. Astrue, 674
17   F.3d 1104, 1112 (9th Cir. 2012) (citing Fair v. Bowen, 885 F.2d
18   597, 603 (9th Cir. 1989)).
19        In evaluating a claimant’s subjective symptom testimony, the
20   ALJ engages in a two-step analysis.        See Lingenfelter, 504 F.3d
21   at 1035-36; see also SSR 16-3p, 2016 WL 1119029, at *3 (Mar. 16,
22   2016).    “First, the ALJ must determine whether the claimant has
23   presented objective medical evidence of an underlying impairment
24   [that] could reasonably be expected to produce the pain or other
25   symptoms alleged.”     Lingenfelter, 504 F.3d at 1036.        If such
26   objective medical evidence exists, the ALJ may not reject a
27   claimant’s testimony “simply because there is no showing that the
28   impairment can reasonably produce the degree of symptom alleged.”


                                          6
     Case 8:19-cv-01622-JPR Document 20 Filed 03/26/21 Page 7 of 21 Page ID #:918



 1   Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996) (emphasis in
 2   original).
 3           If the claimant meets the first test, the ALJ may discount
 4   the claimant’s subjective symptom testimony only if he makes
 5   specific findings that support the conclusion.          See Berry v.
 6   Astrue, 622 F.3d 1228, 1234 (9th Cir. 2010).           Absent a finding or
 7   affirmative evidence of malingering, the ALJ must provide a
 8   “clear and convincing” reason for rejecting the claimant’s
 9   testimony.       Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir.
10   2015) (as amended) (citing Lingenfelter, 504 F.3d at 1036);
11   Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1102 (9th
12   Cir. 2014).         If the ALJ’s evaluation of a plaintiff’s alleged
13   symptoms is supported by substantial evidence in the record, the
14   reviewing court “may not engage in second-guessing.”           Thomas v.
15   Barnhart, 278 F.3d 947, 959 (9th Cir. 2002).
16                  2.    Relevant background
17                        a.   Plaintiff’s relevant medical history
18           Plaintiff saw family-medicine practitioner Luis Villa for
19   fibromyalgia on March 31, 2015.         (AR 482-84.)   Her “[a]ggravating
20   factors include[d] muscular aches and pains and arthralgias,”3
21   and her symptoms were “chronic and . . . poorly controlled.”            (AR
22   482.)       Dr. Villa assessed her with myalgia and myositis,4
23
             3
            Arthralgias are aching pains in the joints without
24   swelling. Arthritis vs. Arthralgia: What’s the Difference?,
     Healthline, https://www.healthline.com/health/
25
     rheumatoid-arthritis/arthralgia (last visited Mar. 24, 2021).
26           4
            Myalgia are muscle aches. What You Need To Know About
27   Muscle Aches and Pains, Healthline, https://www.healthline.com/
     health/muscle-aches (last visited Mar. 24, 2021). Myositis is
28   chronic, progressive muscle inflammation thought to be an
     autoimmune condition that causes the body to attack the muscles;

                                             7
     Case 8:19-cv-01622-JPR Document 20 Filed 03/26/21 Page 8 of 21 Page ID #:919



 1   “addressed her [fibromyalgia] and its effects on her pain and
 2   emphasized [a] heart healthy diet . . . [and] her weight,” and
 3   noted “[e]levated ferritin,”5 chronic nonalcohol-related liver
 4   disease, and “prediabetes.”       (AR 483.)   He referred her to a
 5   rheumatologist, describing her as a “patient with severe
 6   fibromyalgia in need of further treatment.”         (Id.; see also AR
 7   488.)
 8           Rheumatologist Andrew Concoff examined Plaintiff on June 10,
 9   2015.       (AR 590-93.)   She reported the “gradual onset of body
10   aches [with] bone popping [and] pain in 2007” and “head to toe”
11   pain that “fe[lt] like [a] big bruise.”        (AR 590.)    Her
12   “shoulders, el[bo]ws, wrists, knees, and low back” were affected.
13   (Id.)       She also complained of lower-back pain that “radiate[d] to
14   [her] bilateral lateral hips” and “[p]ain with sitting and
15   standing” and “light palpation of [the] skin.”          (Id.)     Her pain
16   had become “10 [times] worse, and cause[d] her to miss work.”
17   (Id.)        She reported “difficulty falling and staying asleep,”
18   “disrupted” sleep from pain with movement, “[d]aytime fatigue,”
19   “hair thinning,” recurring stress-induced skin rash to her chin,
20   and “[r]ecurrent” urinary tract infections.         (Id.)   Her symptoms
21   were “constant,” and her pain level was nine of 10, radiating to
22   her back, hips, and shoulders.       (AR 591.)    She had been taking
23
     researchers believe it may be caused by rheumatoid arthritis,
24   lupus, viruses, or drug toxicity. What Is Myositis and How Can
     It Be Treated?, Healthline, https://www.healthline.com/health/
25
     myositis#causes (last visited Mar. 24, 2021).
26           5
            Ferritin is a blood protein containing iron; an elevated
27   level may signify liver disease, rheumatoid arthritis, other
     inflammatory conditions, or hyperthyroidism. Ferritin Test, Mayo
28   Clinic, https://www.mayoclinic.org/tests-procedures/ferritin-
     test/about/pac-20384928 (last visited Mar. 24, 2021).

                                           8
     Case 8:19-cv-01622-JPR Document 20 Filed 03/26/21 Page 9 of 21 Page ID #:920



 1   Cymbalta6 daily since 2007.      (AR 590.)
 2        Dr. Concoff’s systems review revealed fatigue,
 3   “headache[s],” “night sweats,” and “recent weight gain [of] 40
 4   [pounds]”; “[w]orsening central vision, foreign body sensation in
 5   eye, dryness of the eyes, eye pain, [and] bloodshot eyes”; “chest
 6   pain or discomfort and palpitations,” “[d]yspnea,”7 and
 7   “[h]eartburn and nausea”; “nocturia and dysuria”8; “muscle
 8   weakness, sexual complaints, . . . loss of hair from the head or
 9   body,” “easy bruising,” “[m]uscle aches, arthralgias, muscle
10   spasms, swelling localized to one or more joints
11   wrist/shoulders/back/hips/knees/ankles, [and] “localized joint
12   stiffness . . . worse in the morning 2 hours”; “[d]izziness and
13   hyperesthesia”9; “[a]nxiety with persistent worry, depression and
14   initial insomnia”; and “[p]hotosensitivity.”         (AR 592.)
15   Examination found cervical spine “abnormalities,” 18 of 18
16
17
          6
            Cymbalta, or duloxetine, treats depression and anxiety.
18   See Cymbalta, WebMD, https://www.webmd.com/drugs/2/drug-91491/
19   cymbalta-oral/details (last visited Mar. 24, 2021). It is also
     approved for use to help relieve nerve and back pain associated
20   with fibromyalgia. See id.
          7
21          Dyspnea is shortness of breath. Dyspnea, Healthline,
     https://www.healthline.com/health/dyspnea (last visited Mar. 24,
22   2021).
23        8
            Nocturia is having to urinate often during the night.
     Nocturia, Cleveland Clinic, https://my.clevelandclinic.org/
24   health/diseases/14510-nocturia (last visited Mar. 24, 2021).
     Dysuria is painful urination. Dysuria, Cleveland Clinic,
25
     https://my.clevelandclinic.org/health/diseases/
26   15176-dysuria-painful-urination (last visited Mar. 24, 2021).
          9
27          Hyperesthesia is an increased sensitivity to sight, touch,
     sound, or smell. Hyperesthesia, Healthline, https://
28   www.healthline.com/health/hyperesthesia (last visited Mar. 24,
     2021).

                                          9
     Case 8:19-cv-01622-JPR Document 20 Filed 03/26/21 Page 10 of 21 Page ID #:921



 1   fibromyalgia tender points,10 and “abnormal posture,” with

 2   “rounded shoulders” but normal otherwise.          (AR 592-93.)

 3         On July 1, 2015, Dr. Concoff evaluated Plaintiff for

 4   fibromyalgia and lupus and reviewed her lab results.           (AR 689.)

 5   She reported that her pain had worsened, causing her to miss work

 6   the two days prior, and she had stumbled and fallen from lower-

 7   back and knee pain.      (Id.)    Among other things, her active

 8   problems were “[a]bnormal antinuclear antibody,”11 “[a]rthropathy

 9   of multiple sites,” “[f]atigue,” “[m]igraine headache,” and

10   “[m]orning stiffness of joints.”          (Id.)   Examination results

11   showed cervical-spine abnormalities and 18 of 18 fibromyalgia

12   tender points.     (AR 690.)     He administered “Depo Medrol 80 mg

13   into [her] left deltoid”12 and recommended further testing for

14   “systemic autoimmunity” and that she continue to take Cymbalta,

15
           10
16          Tender points are 18 specific areas of the body tested
     under the pre-2010 diagnostic approach for fibromyalgia; if 11 of
17   them were tender when firm pressure was applied, a positive
     diagnosis was supported. Fibromyalgia: Understand How It’s
18   Diagnosed, Mayo Clinic, https://www.mayoclinic.org/
     diseases-conditions/fibromyalgia/in-depth/fibromyalgia-symptoms/
19
     art-20045401 (last visited Mar. 24, 2021). Because fibromyalgia
20   symptoms can come and go and be associated with other conditions
     that must be excluded, diagnostic guidelines now require finding
21   “widespread pain throughout [the] body for at least three
     months,” with “widespread” meaning “pain on both sides of [the]
22   body, as well as above and below [the] waist.” Id.
23         11
            Antinuclear antibody, or ANA, tests measure the amount of
     antibodies made by the immune system, too many of which can
24   signify an autoimmune disease. Antinuclear Antibody Panel (ANA
     Test), Healthline, https://www.healthline.com/health/
25
     antinuclear-antibody-panel (last visited Mar. 24, 2021).
26         12
            Depo-Medrol, or methylprednisolone, is a corticosteroid
27   hormone injected to treat pain and swelling occurring with
     arthritis and other joint disorders. Depo-Medrol Vial, WebMD,
28   https://www.webmd.com/drugs/2/drug-6160/depo-medrol-injection/
     details (last visited Mar. 24, 2021).

                                          10
     Case 8:19-cv-01622-JPR Document 20 Filed 03/26/21 Page 11 of 21 Page ID #:922



 1   obtain a sleep study, and consider “pool therapy,”13

 2   “acupuncture,” “biofeedback/mindfulness meditation,” and vitamin

 3   D.   (AR 690, 693.)

 4           On August 20, 2015, Dr. Concoff reviewed test results and

 5   ordered “further labs for systemic autoimmunity,” recommending

 6   that Plaintiff remain “off work until follow-up” and “consider

 7   [a] pain management program.”       (AR 686-87.)     She had reported

 8   worsening pain, with “pins and needles” in her “right deltoid

 9   area and right thigh,” “near accidents in car from driving,”

10   “[l]osing stren[g]th from sharp pains to knees,” and continued

11   severe lower-back pain and worsened sleep because of pain.            (AR

12   684.)

13           Pain specialist Arthur Zepeda examined Plaintiff on

14   September 24, 2015.      (AR 679-83.)     She reported constant pain,

15   describing it as “heavy, tender, splitting[] sensation, stabbing,

16   punishing-cruel sensation, and a throbbing, cramping, hot-

17   burning, aching, tiring-exhausting, sickening[] sensation” that

18   was worse with “bending, lifting, coughing, sneezing, sexual

19   intercourse, standing a long time, sitting a long time, [and]

20   walking.”    (AR 679.)    She also felt “blue all the time.”        (Id.)

21   His examination yielded mostly normal results, with a normal

22   range of motion, except “[p]alpation of the thoracic and lumbar

23   facets and lumbar intervertebral spaces reveal[ed] pain,” as did

24   “palpation of the cervical facets,” and she had pain with

25   cervical-spine movement and “palpable trigger points in the

26   muscles of the head and neck.”       (AR 681.)    He recommended a

27
             13
28          Plaintiff apparently later “[d]ecline[d] Aqua-therapy.”
     (AR 211, 780.)

                                          11
     Case 8:19-cv-01622-JPR Document 20 Filed 03/26/21 Page 12 of 21 Page ID #:923



 1   “chronic pain program”; prescribed an anti-inflammatory, a cream
 2   for her knees and shoulders, and a restless-leg medication; and
 3   suggested a possible increase in Cymbalta dosage.           (AR 683.)
 4         On October 22 and December 18, 2015, Plaintiff answered
 5   pain-management questionnaires, indicating “constant” pain
 6   averaging from five to nine of 10, made worse by bending,
 7   prolonged sitting, coughing, sneezing, lifting, prolonged
 8   standing, sexual intercourse, and walking.         (AR 651-52.)
 9         At her next appointment with Dr. Concoff, in October 2015,
10   he found that the further laboratory tests were “without
11   conclusive evidence of systemic autoimmunity” and continued her
12   prescriptions and his recommendations for alternative therapies
13   and a pain-management program.       (AR 678; see AR 674-77.)       Several
14   appointments with her primary-care provider for chronic pain and
15   other complaints at the end of 2015 indicate that she was
16   awaiting referral to such a program.        (See AR 659, 673.)
17         Plaintiff had check-ups and fibromyalgia follow-ups with
18   family-medicine specialist Jose L. Valdez from March 3, 2016, to
19   February 20, 2017.     (See AR 622-36.)     Dr. Valdez referred her to
20   an “in-network rheumatologist,” assessing her with fibromyalgia,
21   “chronic pain,” “restless leg syndrome,” “menopause syndrome,”
22   “migraine syndrome,” and “BRCA 2 [positive].”14         (AR 623-24.)     On
23   July 19, 2016, he noted that “fibromyalgia — improve[d with]
24
25
           14
26          BRCA2, or breast cancer gene two, means the patient
     possesses a harmful variant of the gene that elevates the risk of
27   developing breast or ovarian cancer. BRCA Gene Mutations: Cancer
     Risk & Genetic Mutations, Nat’l Cancer Inst., https://
28   www.cancer.gov/about-cancer/causes-prevention/genetics/
     brca-fact-sheet (last visited Mar. 24, 2021).

                                          12
     Case 8:19-cv-01622-JPR Document 20 Filed 03/26/21 Page 13 of 21 Page ID #:924



 1   gabapentin,”15 and on February 2, 2017, he noted her request for
 2   referral to a rheumatologist for “worsening joint pain,”
 3   including “both hands [with] inflammation” and “tenderness.”             (AR
 4   627, 633.)    At the February appointment, he further remarked that
 5   “pain [wa]s at its worst” during the “past 2 months.”           (AR 634.)
 6         Treatment records from Arthritis and Osteoporosis Medical
 7   Center from March 26, 2017, to February 9, 2018, show exam
 8   findings of neck, shoulder, and knee pain and “abnormal” and
 9   limited range of motion in the shoulders, knees, and cervical
10   spine at every appointment.       (See AR 208-21, 752-62, 765-67, 773-
11   74, 777-78, 782-83.)      She had 12 of 18 positive trigger points at
12   appointments in April, May, June, October, and December 2017 and
13   February 2018.     (AR 210, 762, 767, 774, 778, 783.)        Her treatment
14   plan included myofascial trigger-point injections16 and various
15   medications.    (AR 763-64, 770-71, 775.)       An MRI of her lumbar
16   spine on November 17, 2017, was largely unremarkable except for a
17   “central disc bulge measuring approximately 2.5 [millimeters]” at
18   L5-S1, with “no significant spinal canal compromise.”           (AR 759.)
19         Treatment records from MD Health Clinics reveal appointments
20   weekly in December 2017 and January 2018 for fibromyalgia,
21
           15
22          Gabapentin, brand-named Neurontin, is an anticonvulsant
     that “works in the brain to prevent seizures and relieve pain for
23   certain conditions in the nervous system.” Gabapentin, Mayo
     Clinic, https://www.mayoclinic.org/drugs-supplements/
24   gabapentin-oral-route/description/drg-20064011 (last visited Mar.
     24, 2021).
25
           16
26          Myofascial trigger-point injections involve injecting
     small amounts of anesthetic and steroid into trigger points to
27   relieve pain associated with fibromyalgia. Trigger Point
     Injections, Cleveland Clinic, https://my.clevelandclinic.org/
28   health/treatments/17582-trigger-point-injection (last visited
     Mar. 24, 2021).

                                          13
     Case 8:19-cv-01622-JPR Document 20 Filed 03/26/21 Page 14 of 21 Page ID #:925



 1   anxiety, migraines, bilateral knee pain, rheumatoid arthritis,
 2   insomnia, and shoulder and back pain.         (See AR 747-51.)     An
 3   undated medication list reflects that Plaintiff had taken various
 4   opiod-based medications, among others.         (AR 466.)
 5                    b.   Plaintiff’s statements
 6         On November 28, 2015, Plaintiff stated in a function report
 7   that her ability to work was limited by “severe fibromyalgia for
 8   over 7 y[ea]rs[,] migraines,” and insomnia “due to pain [and]
 9   restless leg syndrome.”      (AR 397; see AR 398-405.)       Her daily
10   activities included a “little bit of walking, sitting from time
11   to time,” and lying down “due to severe body pains.”           (AR 398.)
12   She was “unable to help” take care of her husband and 13-year-old
13   son,17 and her sleep was disrupted by “sleep apnea” and “severe”
14   fibromyalgia, with “pain from head to toe.”          (Id.)   Her husband
15   helped her dress, bathe, and take care of her hair because her
16   arm and shoulder pain limited her movement.          (Id.)   He helped her
17   out of bed because her “arms, shoulder, knees, [and] legs, [we]re
18   very painful.”     (Id.)   He also prepared meals because she
19   couldn’t move her wrist, and her “wrists, arms, [and] hands” were
20   “to[o] painful.”      (AR 399.)   Pain prevented her from doing daily
21   chores.    (Id.)   She didn’t go out alone because her pain would
22   cause her to “lose strength in [her] body,” and she often stayed
23   in the car while her husband bought groceries because of “too
24   much pain.”    (AR 400.)
25
26         17
            In July 2018, however, Plaintiff told a psychiatrist that
27   she was “stressed” from “being sole care taker of h[u]sband and
     both elderly and sickly mother and father in law.” (AR 60; see
28   also AR 60, 65-66 (noting that Plaintiff was “primary caretaker
     of husband who has brain tumor and is disabled”).)

                                          14
     Case 8:19-cv-01622-JPR Document 20 Filed 03/26/21 Page 15 of 21 Page ID #:926



 1           Her interests included “spending family time,” but she
 2   hadn’t done that “at all in the past y[ea]r since her pain” had
 3   become “severe.”     (AR 401.)    She hadn’t participated in social
 4   activities in over a year because she couldn’t walk much and
 5   would need to lie down.      (AR 402.)      Her ability to lift, squat,
 6   bend, stand, reach, walk, sit, kneel, climb stairs, and use her
 7   hands was affected, and she could not lift at all because of the
 8   pain in her shoulders and entire body.          (Id.)    She could pay
 9   attention for only about five minutes before needing to rest,
10   move, or lie down; had trouble finishing tasks; and felt
11   depressed and didn’t handle stress well because her pain made her
12   “very emotional.”      (AR 402-03.)    She feared insomnia and her
13   progressing pain and depression.           (AR 403.)   She couldn’t take
14   medicine for her migraines because it interacted with her
15   fibromyalgia medicine, so she slept “very little due to severe
16   body pains from head to toe [and] restless leg syndrome.”            (AR
17   404.)
18           At her hearing, Plaintiff described having fibromyalgia for
19   10 years and feeling widespread “[h]ead to toe” pain that felt
20   like “a big bruise, a walking bruise — so severe that it’s very
21   hard to even type, hold my arms, my back, my lower back, my
22   knees.”    (AR 120.)   She reported “daily” migraine — not “regular”
23   — headaches that lasted for “weeks.”          (Id.; see AR 128.)    When
24   she had a migraine, she would need to “[l]ay down for hours and
25   hours,” and that happened “almost on a daily basis.”           (AR 128.)
26   Her sleep medication had stopped working, so she was “going
27   through pain management with different types of medication.”             (AR
28   120.)    She typically slept an hour a night, “if that.”          (AR 121.)


                                           15
     Case 8:19-cv-01622-JPR Document 20 Filed 03/26/21 Page 16 of 21 Page ID #:927



 1   The ALJ went through her list of medications, and Plaintiff
 2   described having “fog moments,” including “getting lost when
 3   [she] dr[o]ve,” being “very forgetful,” and lacking
 4   “concentration,” which she had been told could be side effects of
 5   her medicine.    (AR 123.)
 6         Plaintiff tried to cook and clean but had “many pauses in-
 7   between from [her] back and [her] pains” and was “so forgetful”;
 8   sometimes she had to “stop and think where [she was] going when
 9   [she was] driving,” which was “[s]cary.”         (AR 127.)
10                   c.   The ALJ’s decision
11         The ALJ found that Plaintiff’s “medically determinable
12   impairments could reasonably be expected to cause the alleged
13   symptoms; however, [her] statements and allegations concerning
14   the intensity, persistence and limiting effects of these symptoms
15   [we]re not entirely consistent with the medical evidence and
16   other evidence in the record.”       (AR 103.)    He gave three reasons
17   for discounting her symptom statements and testimony: (1)
18   “diagnostic findings . . . show[ed] no significant neurological
19   deficits or gait abnormalities to justify greater functional
20   restrictions”; (2) she had had “rather conservative” treatment;
21   and (3) there was “little documentation” of the side effects she
22   complained of at the hearing.       (AR 104.)    He further noted that
23   she “had complaints of muscular aches and pains for which she was
24   prescribed Cymbalta,” but there was “no known history of
25   rheumatoid arthritis.”      (AR 103.)     “Her examination revealed
26   numerous trigger point tenderness [sic] in the shoulder, knees,
27   and back; however, her gait, motor and balance were normal.”
28   (Id.)   Subsequent treatment notes in 2015 “conveyed normal


                                          16
     Case 8:19-cv-01622-JPR Document 20 Filed 03/26/21 Page 17 of 21 Page ID #:928



 1   physical examination findings except for diffuse tenderness to
 2   palpation”; she was referred for pain management, pool therapy,
 3   acupuncture, and biofeedback therapy; and medication was titrated
 4   upward for “better symptom control.”        (Id.)
 5           The ALJ recognized that treatment notes from 2016 and 2017
 6   reflected that Plaintiff complained of “worsened fibromyalgia
 7   pain, but her physical examination findings remained largely
 8   unremarkable except for tenderness to palpation of trigger points
 9   and neck and back pain with limited range of motion in the
10   spine.”    (AR 104.)   Further, a lumbar-spine MRI “showed minimal
11   degenerative changes,” and “there [wa]s no indication that she
12   underwent further treatment outside of oral pain medications.”
13   (Id.)
14         Explaining that “there [wa]s little doubt that [Plaintiff]
15   experience[d] pain and discomfort due to fibromyalgia,” the ALJ
16   concluded that “the objective medical evidence d[id] not support
17   the alleged severity of symptoms.”        (Id.)   He found that she had
18   not been “deprived of the ability to perform work” consistent
19   with the RFC “for any 12-month period since the alleged onset
20   date.”    (Id.)
21                3.   Analysis
22         The ALJ failed to properly analyze Plaintiff’s subjective
23   symptoms, discounting her testimony and statements based on “an
24   apparent fundamental misunderstanding of fibromyalgia.”            Revels
25   v. Berryhill, 874 F.3d 648, 662 (9th Cir. 2017) (collecting cases
26   showing “recurrent problem” of ALJs failing “to properly analyze
27   . . . fibromyalgia-related symptoms”).         The ALJ discounted
28   Plaintiff’s testimony because she “complained of worsened


                                          17
     Case 8:19-cv-01622-JPR Document 20 Filed 03/26/21 Page 18 of 21 Page ID #:929



 1   fibromyalgia pain [in 2016 and 2017], but her physical
 2   examination findings remained largely unremarkable except for
 3   tenderness to palpation of trigger points and neck and back pain
 4   with limited range of motion of the spine.”          (AR 104.)    But there
 5   are no laboratory tests to confirm the presence or severity of
 6   fibromyalgia, which is “diagnosed entirely on the basis of
 7   patients’ reports of pain and other symptoms.”          Benecke v.
 8   Barnhart, 379 F.3d 587, 590 (9th Cir. 2004).          Indeed, “[o]ne of
 9   the most striking aspects of this disease is the absence of
10   symptoms that a lay person may ordinarily associate with joint
11   and muscle pain.”     Rollins v. Massanari, 261 F.3d 853, 863 (9th
12   Cir. 2001) (Ferguson, J., dissenting); see also Cota v. Comm’r of
13   Soc. Sec., No. 1:08-CV-00842-SMS, 2009 WL 900315, at *9 (E.D.
14   Cal. Mar. 31, 2009) (“Joints in fibromyalgia patients appear
15   normal; musculoskeletal examinations generally indicate no
16   objective joint swelling or abnormality in muscle strength,
17   sensory functions, or reflexes.”), judgment vacated on other
18   grounds by 2010 WL 289294 (E.D. Cal. Jan. 15, 2010).
19         The medical records show Plaintiff’s consistent complaints
20   of generalized muscle pain, tender points, fatigue, and sleep
21   problems, all of which are indicative of fibromyalgia.            (See AR
22   201-03, 209-10, 216-17, 516-20, 521, 574-76, 590-93, 599, 651-52,
23   671-73, 674-78, 762, 767, 774, 778, 783); Benecke, 379 F.3d at
24   590 (noting common symptoms of fibromyalgia as “chronic pain
25   throughout the body, multiple tender points, fatigue, stiffness,
26   and a pattern of sleep disturbance that can exacerbate the cycle
27   of pain and fatigue associated with this disease”).           Thus, the
28   lack of abnormal objective findings on examination was not a


                                          18
     Case 8:19-cv-01622-JPR Document 20 Filed 03/26/21 Page 19 of 21 Page ID #:930



 1   sufficient basis for rejecting Plaintiff’s subjective symptom
 2   statements in the face of her undisputed fibromyalgia diagnosis.
 3   See generally Day v. Weinberger, 522 F.2d 1154, 1156 (9th Cir.
 4   1975) (ALJ erred by relying upon “his own exploration and
 5   assessment” of plaintiff’s medical condition rather than medical
 6   evidence in record).      The ALJ did not place in context the
 7   evidence of Plaintiff’s multiple tender-trigger-point findings,
 8   sleep disturbance, anxiety, depression, brain fog, fatigue, and
 9   chronic, widespread pain lasting over three months.           See SSR 12-
10   2p, 2012 WL 3104869 (July 25, 2012) (governing SSA’s
11   consideration of fibromyalgia);18 Revels, 874 F.3d at 656
12   (recognizing fibromyalgia “as a valid basis for a finding of
13   disability” when analyzed using SSR 12-2p criteria).
14         The ALJ also erred in rejecting Plaintiff’s testimony based
15   on her not having “under[gone] further treatment outside of oral
16   pain medications as previously advised,” amounting to “rather
17   conservative medical management” of her fibromyalgia.           (AR 104.)
18   In fact, Plaintiff also received steroid injections.           (See AR
19   684, 780); see, e.g., Revels, 874 F.3d at 667 (finding opioid
20   medications and steroid injections not conservative treatment for
21   fibromyalgia).     Thus, her allegedly conservative treatment could
22   not support discounting her statements and testimony.
23         Because the ALJ analyzed the medical evidence using improper
24   criteria, his assessment of Plaintiff’s subjective symptom
25
           18
26          One of the preconditions for a diagnosis of fibromyalgia
     is that there be no other cause of the patient’s symptoms. See
27   SSR 12-2p, 2012 WL 3104869, at *3. Here, the ALJ found that
     Plaintiff had no other severe impairments besides fibromyalgia
28   (AR 100); thus, it had to have been the cause of her pain and
     other symptoms.

                                          19
     Case 8:19-cv-01622-JPR Document 20 Filed 03/26/21 Page 20 of 21 Page ID #:931



 1   testimony was necessarily flawed.         Remand is required.19
 2         B.    Remand for Further Proceedings Is Appropriate
 3         When an ALJ errs, the Court “ordinarily must remand for
 4   further proceedings.”      Leon v. Berryhill, 880 F.3d 1041, 1045
 5   (9th Cir. 2017) (as amended Jan. 25, 2018); see also Harman v.
 6   Apfel, 211 F.3d 1172, 1175-78 (9th Cir. 2000) (as amended).            The
 7   Court has discretion to do so or to award benefits under the
 8   “credit as true” rule.      Leon, 880 F.3d at 1044 (citation
 9   omitted).    “[A] direct award of benefits was intended as a rare
10   and prophylactic exception to the ordinary remand rule[.]”            Id.
11   at 1045.    The “decision of whether to remand for further
12   proceedings turns upon the likely utility of such proceedings,”
13   Harman, 211 F.3d at 1179, and when an “ALJ makes a legal error,
14   but the record is uncertain and ambiguous, the proper approach is
15   to remand the case to the agency,” Leon, 880 F.3d at 1045 (citing
16   Treichler, 775 F.3d at 1105).
17         Here, further administrative proceedings would serve the
18   useful purpose of allowing the ALJ to give proper consideration
19   to Plaintiff’s fibromyalgia diagnosis and subjective symptom
20   testimony.    But although the ALJ did not expressly say so, some
21   specific portions of Plaintiff’s testimony did seem exaggerated:
22   it’s hard to imagine that she could function at all, much less
23   occasionally grocery shop, cook, clean, and do other household
24   chores, if she truly got at most an hour of sleep a night and was
25
           19
26          Even assuming the ALJ did not err in finding that the
     side effects Plaintiff complained of at the hearing were not
27   documented in the records, that alone would not justify
     discounting her statements and testimony, particularly in light
28   of the flaws in the other two proffered reasons. After all, the
     side effects could simply have increased with time.

                                          20
     Case 8:19-cv-01622-JPR Document 20 Filed 03/26/21 Page 21 of 21 Page ID #:932



 1   almost never without a genuine migraine headache.20          (AR 120-21.)
 2   Moreover, inconsistencies exist in the record concerning whether
 3   she took care of her husband or he of her.         (Compare AR 65-66,
 4   with AR 398.)        It’s hard to reconcile her statements about
 5   needing to lie down for “hours and hours” every day and being
 6   essentially nonfunctional (AR 128, 397-405) with caring for a
 7   disabled husband and his parents (AR 65-66).          When a court has
 8   “serious doubt” about whether a plaintiff is disabled, remand for
 9   further proceedings is appropriate.        See Treichler, 775 F.3d at
10   1107.        If the ALJ chooses to again discount Plaintiff’s
11   subjective symptoms on remand, he can then provide an adequate
12   discussion of the reasons why.       See Payan v. Colvin, 672 F. App’x
13   732, 733 (9th Cir. 2016).
14   VI.     CONCLUSION
15           Consistent with the foregoing and under sentence four of 42
16   U.S.C. § 405(g),21 IT IS ORDERED that judgment be entered
17   REVERSING the Commissioner’s decision, GRANTING Plaintiff’s
18   request for remand, and REMANDING this action for further
19   proceedings consistent with this memorandum decision.
20
21   DATED: March 26, 2021
                                        JEAN ROSENBLUTH
22                                      U.S. MAGISTRATE JUDGE
23
24           20
            Plaintiff had a sleep study in June 2015 and was found to
     have “mild” sleep apnea caused at least in part by her obesity.
25
     (AR 598-99.)
26           21
            That sentence provides: “The [district] court shall have
27   power to enter, upon the pleadings and transcript of the record,
     a judgment affirming, modifying, or reversing the decision of the
28   Commissioner of Social Security, with or without remanding the
     cause for a rehearing.”

                                          21
